Opinion by
Stayton, J.
The judgment in favor of Gibson' and Turner was offered solely for the purpose of showing the authority to issue the execution under *340which D. M. Brown bought the property in controversy, and to render it admissible for that purpose it was not necessary that it should have been recorded.
The deed to D. M. Brown was made by the deputy sheriff who made the sale under the executiou. This was done in the name of the sheriff by his deputy.
It is not claimed that the deed was not executed by the person by whom it appears to have been executed; but it is claimed that the deed was not admissible without proof that the person who executed it was a deputy sheriff.
The law recognizes the existence of such officers as sheriffs and deputy sheriffs, and it is not necessary for persons who offer in evidence instruments executed by them in the course of their official duties to prove that they were the officers in fact and in law which in their acts they profess to be. 1 Greenleaf 83, 92. 50 Tex., 279. R. S. 4520.
The law presumes that such persons have the character which their acts import, and the burden of showing to the contrary rests upon the person who denies it.
The judgment in favor of Gibson and Turner, the execution under it and the returns thereon, together with the sheriff’s deed to D. M. Brown, proved title in Brown, that judgment being against the appellant, and the appellee was not required to make any further proof to entitle him to recover.
The title which the appellee claims to have acquired through the sale made under the trust deed to Church, trustee, was acquired after the institution of this suit, and ought not to have been considered at all, and as the evidence for which a continuance was sought related to that title alone, the court did not err in refusing to grant it, however sufficient the application may have been in other respects.
Disregarding that title, the appellee was entitled to recover upon the other title shown by him.
If there be any equities between the parties growing out of any matter connected with the deed of trust executed to Church by the appellant, or out of the payment of the debt which it was given t,o secure, they are open to adjustment by the parties,and are not effected by the judgment in this cause.
Other questions raised in reference to that trust deed and the debt *341secured by it need not be considered as they cannot effect the result of this suit.
The judgment is affirmed.